           Case 5:15-cv-00269-gwc Document 4 Filed 09/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                        )
 In re Navistar MaxxForce Engines                       )          Master Case No. 1:14-cv-10318
 Marketing, Sales Practices and Products                )
 Liability Litigation                                   )             See Attached List of Cases
                                                        )
                                                        )              Judge Joan B. Gottschall
                                                        )
                                                        )

                                   SUGGESTION OF REMAND

        For the reasons given in Pretrial Order No. 43 entered September 16, 2020, the court

concludes that it is no longer appropriate to include these cases in this MDL.

        Therefore, the court issues its Suggestion of Remand of the cases on the attached list,

pursuant to Rule 10.1(b) of the Rules of Civil Procedure of the Judicial Panel on Multidistrict

Litigation, to the transferor district court.

        The clerk is ordered to provide copies of this order to the clerk of the Judicial Panel on

Multidistrict Litigation and to the respective transferor courts in the attached list.



Dated: September 17, 2020                                             /s/
                                                               Joan B. Gottschall
                                                               United States District Judge
